Per Curiam.
It is provided by section 19 of article 5 of our state constitution that: “ Ho act of the general assembly shall take effect until ninety days after its passage (except in case of emergency, which shall be expressed in the act) unless the general assembly shall, by a vote of two-thirds of all the members elected to each house, otherwise direct.” As the act submitted by the governor does not contain an express emergency clause, or any general language applicable to the whole act indicating an intention on the part of the legislature to have it made an exception to the general constitutional rule, we are of the opinion that it will not take effect until ninety days after its passage.
The fact that the house and senate journals shów that *541the bill contained an emergency clause when the final vote in both houses was taken thereon, cannot control in the absence from the bill of such clause at the time it was signed by the executive and presiding officers of the two houses. In order that an act shall take effect at a different time from that designated in the constitution, the legislature must so direct by clear and explicit language, which direction must be “ expressed in the act.” Wheeler v. Chubbuck, 16 Ill. 361; Supervisors v. Keaty et al., 34 Ill. 293.
We are of the opinion that the act submitted does not contain language that would warrant its being held to be within the exception provided for by the constitution.